Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d), for example, but not necessarily limited to those sequences appearing at [00146] and [00148]. 

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

2.  Applicant’s amendment and response filed 2/12/20 and Applicant’s response filed 4/15/22 are acknowledged and have been entered.

3.  Applicant's election without traverse of Group I and species of composition comprising a cell comprising a recombinant TCR comprising TCR chain that is SEQ ID NO: 528, TCR chain that is SEQ ID NO: 529, luciferase reporter, and further comprising a NP that comprises a metal core and a disease relevant antigen from T1D, and SEQ ID NO: 532 as the nucleic acid sequence in Applicant’s amendment and response filed 4/15/22 is acknowledged. 

Claims 1, 3-8, 10, 18, 20 and 23 read on the elected species.

Upon consideration of the prior art, examination is being extended to the other species recited in instant claims 1, 3-8, 10, 18, 20 and 23 and in instant claim 9.

Accordingly, claims 26, 28, 31, 40, 42, 45, 49 and 50 (non-elected Groups II and III) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1, 3-8, 10, 18, 20 and 23 are presently being examined. 
4.   The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code, for example, but not necessarily limited to that hyperlink appearing at [00246]. See MPEP § 608.01.

5.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 1-8, 9, 10, 18, 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Applicant has broadly claimed  a composition comprising:
	a) at least one cell comprising:
		(i) a recombinant TCR comprising a TCR alpha chain and a TCR beta chain; and
		(ii) a TCR-pathway-dependent reporter, wherein the recombinant TCR is specific for a disease-relevant antigen bound to a MHC molecule; and
	b) a nanomedicine, comprising a disease-relevant antigen bound to an MHC molecule couple to a nanoparticle (NP), and including the limitations of the dependent claims.   

As such, the disease relevant antigen must possess the functional property of binding to a particular MHC molecule, and visa-versa, while the TCR alpha and beta chains together must possess the functional property of specifically binding the disease relevant antigen/MHC complex.  The specification does not disclose a representative number of species disease-relevant antigen/MHC pairs and cognate TCRs specific for the complex thereof in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

The breadth of the genus of disease-relevant antigens is broad and structurally diverse, encompassing any antigen or fragment thereof selected to treat a selected disease and is involved in the disease process ([00112]), for example, but not limited to peptides or other antigenic molecules from tumors, autoimmune diseases or disorders or inflammatory diseases or disorders such as the laundry list of such diseases or disorders disclosed in the instant specification at [00111]-[00118].  Note that the antigens are being recited by their disease association rather than what they are.

The specification discloses that the term “inflammation” indicates the complex biological response of vascular tissues of an individual to harmful stimuli, such as pathogens, damaged cells, or irritants, and includes secretion of cytokines and, more particularly of pro-inflammatory cytokines produced predominantly by activated immune cells ([00111]).  The specification further discloses that “autoimmune disease or disorder” includes diseases or disorders arising from and directed against an individual’s own tissues or organs or manifestation thereof or a condition resulting therefrom ([00113]).  The specification discloses that “cancer” and “cancerous” refer to or describe the physiological condition in mammals that is typically characterized by unregulated cell growth ([00118]).  

Evidentiary reference Schumacher and Schrieber (Science, 2015, 348 (6230): 69-74) teach that there are two classes of tumor antigens, a first class that is formed by nonmutated proteins to which T cell tolerance is incomplete, and a second class formed by peptides that are entirely absent from the normal human genome, so-called  neoantigens. A large fraction of the mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered patient-specific, and T cell reactivity against mutation-derive neoantigens need to be based on the genome of an individual tumor.  This involves experimentation in determining them (see entire reference, especially 

The genus of HLA MHC molecules is large and structurally diverse, as is evidenced by HLA Nomenclature (2015). There are approximately 12,500 different human MHC (HLA class I and II) molecules alone.  The instant specification discloses MHC refers to an antigen-presenting molecule on an immune cell that has the ability to associate with the antigen to form an antigen-associated immune cell, which in some embodiments is a MHC class I or class II molecule, such as classical MHC class I protein, non-classical MHC class I protein, classical MHC class II protein, non-classical MHC class II protein ([0047]).  The specification discloses that the antigen may be a peptide, carbohydrate, lipid, or other antigenic segment, fragment, or epitope of an antigenic molecule or protein (such as but not limited to a self-peptide or autoantigen) presented by a MHC molecule ([0048]).  The art recognizes that non-classical human MHC class I molecules encompass HLA-E, HLA-F, and HLA-G.

The specification discloses that “antigen” as used herein refers to all, part, fragment, or segment of a molecule that can induce an immune response in a subject or an expansion of an immune cell, preferably a T or B cell”([0088]). 

Although a number of disease-relevant antigenic peptides are known in the art as well as their particular MHC binding partners, given the breadth and structural diversity of such disease-relevant antigens and MHC molecules, there is no evidence of record for a representative number of species thereof.  There is no evidence of record for a representative number of disease-relevant antigens that are non-peptides and their cognate MHC binding partners.  Although the structure of some TCRs for some cognate peptide/MHC molecules are known in the art, given the breadth and structural diversity of the genus, there is no evidence of record for a representative number of species therefore.  

As pertains to lack of a structure/function relationship, particularly with regard to MHC class I, MHC bind largely non-overlapping sets of peptides. There is no structure/function relationship for the primary sequence of a peptide and the MHC to which it binds. Prediction of peptide binding to a particular MHC molecule constitutes experimentation, and even if a peptide is predicted to bind to a particular MHC molecule, such binding must be tested, constituting further experimentation.  

Nor does the identity of a p/MHC complex provide for the structure of an alpha/beta TCR (i.e., the amino acid sequences and comprised CDRs of the alpha and beta chains of the TCR).  

As pertains to instant dependent claims 18 and 23, although the said claims recite particular sequences, they also recite at least 90% identity to the TCR chains in claim 18 or at least 90% homology to an exogenous polynucleotide comprising a nucleic acid sequence encoding the TCR alpha chain and the TCR beta chain in claim 23.  Although one of skill in the art can envision the sequence that is at least 90% identical to the TCR chains recited in claim 18, one of skill in the art cannot envision a priori those 90% identical sequences that possess the functional property of specific binding to the disease-relevant antigen/MHC complex.  The same can be said for that recited in claim 23, except that there is the additional issue of “homologous” versus ‘identity’, whereby the formed indicates a likeness or similarity often attributable to common origin or similarity of nucleotide sequence (see evidentiary reference Merriam-Webster dictionary definition of homology, 2019).  Evidentiary reference Evolutionary Concepts (2003, worldwideweb at ncbi.nlm.nih.gov/bookshelf/br.fcgi?book=sef&part=A22) teaches that "homology" and “identity” are not synonymous.  The specification discloses that SEQ ID NO: 528 and 529 encode the alpha and beta chains respectively of a TCR that is specific for IGRP aa 13-25/HLA-DR1*0301/DRA*0101 ([00146]).  The specification discloses that SEQ ID NO: 532 encodes a TCR specific to IGRP (page 107).  

Although one of skill in the art could employ methods of discovery to make the antigen/MHC complexes and cognate TCRs that bind specifically thereto:   

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. 

Notably, in the instant claims, neither the particular HLA class I molecules nor the cognate binding disease-relevant antigens that bind to particular HLA class I protein(s), nor the TCRs that bind specifically to the disease-relevant antigen/MHC complexes are specified using a chemically defined structure/sequence (except in the instance of 100% identity in claims 18 and 23). 
As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such antigen/MHC complexes and binding TCRs thereof at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed composition comprising them at the time the instant invention was filed.

8.  Claims 1, 3-10, 18, 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to make and use the instant invention, a composition comprising:
	a) at least one cell comprising:
		i. a recombinant TCR comprising a TCR alpha chain and a TCR beta chain; and
		ii. a TCR-pathway-dependent reporter, wherein the recombinant TCR is specific for a disease-relevant antigen bound to a MHC molecule; and
	b) a nanomedicine, comprising a disease-relevant antigen bound to an MHC molecule coupled to a nanoparticle (NP), 
	and including the limitations recited in the dependent claims.

The specification has not enabled the breadth of the claimed invention because the claims encompass: 
	(1) a composition comprising a cell having an  TCR specific for a MHC/disease-relevant antigen that is bound to a MHC/disease-relevant antigen-NP, wherein the disease-relevant antigen is the same disease-relevant antigen, so it is unpredictable how the composition is to be used;
	(2) a composition comprising a cell having an  TCR specific for a MHC/disease-relevant antigen, wherein the disease relevant antigen is a different disease-relevant antigen that the one that is comprised in the nanomedicine (i.e., MHC/disease-relevant antigen-NP);
	(3) a cell portion of the composition that is missing a critical co-receptor (CD4 or CD8); and
	(4) a composition wherein the TCR alpha and beta chains are mixed and matched (claim 18).

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be used for their disclosed purpose.  

The specification discloses that the compositions described in this disclosure are applicable to measuring the potency of a nanomedicine comprising either a ligand or receptor interacting with a cell expressing its cognate receptor or ligand ([0007]).  The specification discloses that primary TCR-MHC/peptide interactions are accurately modeled in vitro by a cell line transduced/transfected with a pathway dependent reporter and the receptor complex (TCR plus CD4 or CD8 co-receptor that responds with its natural ligand (peptide/MHC).  The specification discloses that it is an isolated cell transduced with one or more polynucleotides encoding a recombinant TCR, a TCR-pathway-dependent reporter, and a co-receptor that binds a class I or class II MHC complex ligand that is used to measure the potency of a pMHC complex that is optionally bound to a NP ([0008]).  The specification discloses that an in vitro method of measuring agonistic activity of a nanomedicine comprising a disease-relevant antigen bound to an MHC molecule couple to a nanoparticle comprises contacting the nanomedicine with the cell or population of cells and detecting a signal produced the TCR-pathway-dependent reporter ([0039]).  As such, the specification discloses that the “a” and “b” components of the claimed composition are to be used separately.

In the case of “(1)” above wherein the disease relevant antigen is the same, the composition potentially comprises a cell-NP complex, with the “a” and “b” components bound together through TCR-antigen/MHC interaction.  In the case of “(2)” above, the composition potentially comprises an in vitro readout for a antigen/MHC of the same specificity (the cell with the TCR) and an antigen/MHC-NP that can stimulate TCRs of a different specificity; however, the two portions of the composition, the cell comprising the TCR and the NP do not work in concert for measuring a response to the same antigen.  In the case of “(3)” above, the cell is missing a critical component in that CD4 or CD8 is not recited.  In the case of “(4)” above, the specification discloses that the alpha and beta chains of the TCRs are claimed as mix and match sequences, however the TCRs are specific for different peptide/MHC complexes, e.g., TCRs comprised of SEQ ID NO: 528 or 530 (alpha chains) and SEQ ID NO: 534 or 536 (beta chains) are specific for IGRP aa 13-25 peptide/DR1*0301/DRA*0101 ([00146]), whereas TCRs comprised of SEQ ID NO: 539 or 541 (alpha chains) and SEQ ID NO: 540 or 542 are specific for human preproinsulin aa 76-90/DR1*0401/DRA*0101 ([00147]), and so it is unpredictable that these chains or their at least 90% identical variants when mismatched can bind to a disease-relevant antigen or any antigen.  The specification discloses that percent sequence identity with respect to a reference polypeptide sequence is the percentage of amino acid residues in a candidate sequence that are identical with the amino acid residues in the reference polypeptide sequence, after aligning the sequences and introducing gaps, if necessary, to achieve the maximum percent sequence identity, and not considering an conservative substitutions as part of the sequence identity.  The specification discloses a variety of programs for measuring percent identity ([00133]).  

The specification does not disclose any working examples using the claimed composition.

Evidentiary reference US 8,354,110 is disclosed in the instant specification to teach that systemic delivery of NPs coated with autoimmune-disease-relevant peptides bound to MHC molecules trigger the generation and expansion of antigen specific Treg (regulatory T) cells in animal models. 

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

9. No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644